Citation Nr: 0710949	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-41 486A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for blurred vision, claimed 
as diabetic retinopathy and/or cataracts secondary to 
service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2003 rating determination by the above Regional Office 
(RO).


FINDING OF FACT

There is no medical evidence of current diabetic retinopathy 
and the veteran's cataracts disability is not related to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Blurred vision, claimed as diabetic retinopathy and/or 
cataracts is not proximately due to the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

In letter dated in February 2003, the RO informed the veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  The 
letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  In a May 2006 SOC and at his 
January 2007 hearing, he was provided with an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  All pertinent evidence required, to include VA 
examination reports, to render an equitable disposition of 
the veteran's claim has been obtained.  Additionally, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in the present case, service connection may also 
be granted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


Factual Background

Service connection is currently in effect for diabetes 
mellitus, and the medical records associated with the claims 
folder show that the veteran was first evaluated for blurred 
vision during outpatient evaluation in September 2003.  
Although his ocular health was essentially normal, a clinical 
assessment of early cataracts was made. 

In December 2003, the veteran underwent a contract 
examination through QTC Medical Services (QTC).  Visual 
acuity examination revealed uncorrected far vision on the 
right was 20/400, corrected to 20/20-1  Uncorrected near 
vision on the right was J7-.  The uncorrected far vision on 
the left was 20/400, corrected to 20/25-1.  The uncorrected 
near vision on the left was J7-.  The veteran had exopthalmus 
bilaterally, but there was no evidence of diplopia, 
keratoconus or diabetic retinopathy.  Visual field 
examination was within normal limits.  The diagnosis was 
diabetes mellitus without complications.  

During subsequent QTC examination in March 2005, the 
complaints, clinical findings and diagnoses were essentially 
unchanged from the previous evaluation.  The veteran's 
symptoms, described as black spots, did not cause 
incapacitation and did not require any treatment.  There was 
no functional impairment and the condition did result in any 
time lost from work.  Visual field examination again was 
within normal limits.  The clinical impression was diabetes 
mellitus without complications.  

The veteran presented testimony at a videoconference hearing 
in January 2007 consistent with complaints made during both 
QTC examinations.  



Analysis

The veteran maintains that he developed blurred vision, 
claimed as either diabetic retinopathy and/or cataracts, as a 
result of his service-connected diabetes mellitus.  He does 
not contend that either disorder began in service, or is 
directly related to his active service, nor is this shown by 
the record to be the case.  Rather, he has limited his 
argument to principles of secondary service connection.  
Accordingly, the Board will analyze the veteran's claim on 
that basis.  

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet App 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the "impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

The primary impediment to a grant of service connection for 
diabetic retinopathy is the absence of medical evidence of a 
diagnosis.  Post-service medical records cover the period 
from 2001 to 2005, and are negative for complaints findings 
or treatment suggestive of diabetic retinopathy.  Moreover, 
the QTC examiner specifically concluded that there was no 
clinical evidence of a diabetic retinopathy.  While the Board 
does not dispute that the veteran may experience blurred 
vision, there is no objective clinical confirmation that he 
suffers from an actual disability, and his complaints alone 
cannot satisfy the criteria for a current disability.  Thus, 
the competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).  

With regard to the cataracts claim, the first documentation 
of eye pathology was during outpatient evaluation in 2003.  
The veteran also underwent a QTC examination, VA examination 
on a fee-basis, in 2005.  However, neither medical examiner 
associated his cataracts to his service-connected diabetes 
mellitus, nor do the post-service medical records establish 
nexus in this regard.  

The Board acknowledges the veteran's contentions that his 
cataracts disability is related to his diabetes mellitus.  
However, without competent objective evidence to substantiate 
his assertions, the Board must find that his contentions are 
of little or no probative value.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Here, such evidence has not been submitted.    

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.


ORDER

Entitlement to service connection for blurred vision, claimed 
as diabetic retinopathy and/or cataracts is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


